Title: To Alexander Hamilton from Caleb Gibbs, 16 January 1791
From: Gibbs, Caleb
To: Hamilton, Alexander


Barree [Massachusetts] Jany. 16th. 1791
My Dear Freind
I did myself the honor to address you the 7th. of Novr. last from Boston, and therein mentioned the subject of Mr. Tracy’s affair, which I was informed by Mr. Flint, had been refferred to you by Congress the last session, and that there was a probability of his claim being granted. I do My Freind most earnestly intreat of you to give me one line respecting this business and if Mr. Tracy’s claim is good and granted that I may have the earliest information of it. It is my all my whole dependence, My freind, and for a moment consider if I had those notes which I lent him including the Intrest due on them, would this day neet me little short of fifteen hunddred pounds specie. This is an undeniable fact, and for the want of this hard earned money I have been obliged to retire where I now am living in a recluse line of life with my amiable wife and family incountering many disagreable difficulties and to work pretty hard for a decent support.
Mr. Tracy not coming forward as he ought to have done within the four months granted him, leaves me at Liberty to imbrace the perogative of the Cavaat lodged in the Comptrolers office, and if he should have more due him from the United States than the Cavaat specifies, I do not see (if I am in season) why there is not a probability of my recovering the whole of my property, provided there is a sufficiency due him from the United States. Let me My best freind again repeat my solicitations to you to let me know respecting this business. And in the mean time to inform me if nothing is yet in your power sufficient to call me from this place. Mrs. Gibbs would go with me almost any where if a Comfortable competence offers (even with the strictest oeconomy) and can be obtained. Perhaps something within your own sphere can be found. Think of me My good Sir and notwithstanding the Presidents forgetfulness of me a hint from you I know would answer every purpose. Let me be persuaded I shall hear from you within a short period of time. People in Boston (I mean the Better sort) began to talk when I was last there and if I dare I would tell you, but this must be let alone for the present or at least till I have the pleasure of seeing you if ever. Thus much I will say that you was not the last person spoke of, and very great enquiries of me about you, knowing I had been acquainted with you in former times.
If you will do me the honor of a line, please let it be directed to the Care of the Post Master at Worcester & then I shall certainly get it.
Let me conjure you by every tie of regard & friendship not to forget me but that in a short time I shall hear from you with agreable and consoling tidings.
With the greatest respect I have the honor to be   Dear Sir   Your most Obedient humble Servant
C Gibbs.
P.S. I beg you to offer me in terms of the greatest respect to your good Lady. I leave you to make your own comments on the paper. Writing &c
Honle. Alexander Hamilton Esqr. &c. &c. &c.
